Exhibit 10.1 THIRD AMENDMENT TO CREDIT AGREEMENT This Amendment is agreed to as of January 13, 2015, by and between MOCON, Inc. , a Minnesota corporation (the “Borrower” ), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (the “Bank” ). The Borrower and the Bank are parties to that certain Credit Agreement dated as of March 28, 2012, as amended by a First Amendment to Credit Agreement dated as of September 24, 2013 and a Second Amendment to Credit Agreement dated as of March 28, 2014 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement” ), pursuant to which the Bank has agreed to make certain financial accommodations available to the Borrower. The Borrower has requested that the Bank make certain amendments to the Credit Agreement, and the Bank is willing to accommodate such request on the terms and subject to the conditions set forth below. NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: 1.
